Citation Nr: 0019821	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  92-55 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
hypertensive heart disease, effective from the date of 
reduction, November 1, 1991.

2.  Entitlement to an increased evaluation for hypertensive 
heart disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for eczematoid 
dermatitis of the hands and groin area, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued in 1991 by the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in March 
1994.

This claim was also developed in the matter of service 
connection for a rash on the waist, chest and arms as a 
result of herbicide exposure.  The veteran did not file a 
substantive appeal following issuance of the April 1998 
supplemental statement of the case addressing that matter and 
it is not perfected for appellate review.  See 38 C.F.R. 
§§ 20.200, 20.302 (1999).  

The issues of increased ratings for the appellant's 
hypertensive heart disease and the skin disorder (eczematoid 
dermatitis) are the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  Prior to his March 1991 VA examination, the appellant had 
hypertension with multiple diastolic blood pressure readings 
of 120 or more; however, since that examination, the medical 
evidence shows that he has hypertensive heart disease 
manifested by mild left ventricular hypertrophy with 
diastolic blood pressure readings predominantly below 110.

2.  Reduction of the appellant's 40 percent disability rating 
for his hypertensive heart disease to 30 percent effective 
from November 1, 1991, was based upon sufficient medical 
evidence demonstrating material improvement in this service-
connected disability under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent disability 
evaluation for hypertensive heart disease from November 1, 
1991, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.105(e), 3.344, Part 4, Diagnostic Code 7007-
7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's restoration claim is well grounded on the 
basis of his contentions that his hypertensive heart disease 
has not improved since November 1, 1991, so to warrant 
reduction of the 40 percent rating to 30 percent under 
Diagnostic Code 7007-7101.  See Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

Under the provisions of 38 C.F.R. § 3.344 (1999), rating 
agencies are charged with maintaining stable disability 
ratings, consistent with the law and VA regulations, 
particularly if the disability has been rated at the same 
level for long periods (5 years or more).  VA regulations 
provide that rating reductions on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a).  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Id.  In addition, although material improvement 
in the physical or mental condition may be reflected, the 
evidence must show that the improvement will be maintained 
under the ordinary conditions of life.  Id.  In doubtful 
cases, the former disability rating should be maintained.  38 
C.F.R. § 3.344(b).

After review of the relevant evidence, the Board concludes 
that a preponderance of the evidence is against entitlement 
to restoration of the 40 percent disability rating for the 
appellant's hypertensive heart disease from the date of 
reduction, November 1, 1991.

The evidence of record reflects that the appellant's 
hypertensive heart disease was increased from noncompensable 
(zero percent) to 40 percent disabling in May 1976 based on 
the results of a VA compensation examination conducted in 
April 1976.  The 40 percent rating was assigned effective 
from March 17, 1976, the date of the appellant's claim 
seeking an increased rating for this disability.  Clinical 
findings on the aforementioned 1976 VA examination disclosed 
that he had complaints of chest pain and blood pressure 
readings of 162/108, 164/131, 182/110, 182/127, and 172/121.  
Chest x-rays, electrocardiogram, and the other physical 
examination findings regarding the heart were reported as 
normal, however.  The examiner's diagnosis was hypertension, 
arteriovascular.  Based on the blood pressure readings taken 
on this examination, which showed predominately diastolic 
readings above 120 - findings which matched the criteria for 
a 40 percent rating under Diagnostic Code 7101 - the RO 
awarded an increased disability rating to 40 percent by the 
aforementioned rating decision in May 1976.

Thereafter, the RO confirmed and continued the 40 percent 
rating assigned from March 1976 in rating decisions issued in 
May 1977, August 1980, March 1983 and September 1983.  The 
May 1977 rating decision reviewed VA in/outpatient treatment 
reports dated in 1977 which showed ongoing treatment for his 
hypertension.  Hospital reports indicated that he was 
hospitalized from January 3-7, 1977, for "hypertension, 
probably essential, mild to moderate".  A blood pressure 
reading taken upon admission for that four-day inpatient 
visit was only 130/100, and the course of his hospitalization 
was described as "unremarkable" in light of the fact that 
blood pressure readings taken during the 72 hours prior to 
discharge had remained in the diastolic range of 78-90.  The 
appellant requested his discharge on the 7th of January 
because he needed to register for a new college semester that 
same day.  However, less than a month later, he was 
readmitted for a three-day period of hospitalization for his 
hypertension on January 28, 1977.  At that time, it was noted 
that he had previously been taking Inderal with diastolic 
blood pressures readings in the 97 range, but he required 
inpatient treatment because his diastolic reading jumped to 
122.  The diagnosis established after this hospitalization 
was "hypertension, essential."  Additional outpatient 
reports dating from February to April 1977 disclosed further 
follow-up treatment for his hypertensive disorder, although 
it appears from these records that his hypertension was 
successfully stabilized as other than a single reading of 
164/132 taken on February 25, 1977, multiple diastolic 
readings taken over this treatment period were in the 96 to 
100 range.

The August 1980 rating decision reviewed VA in/outpatient 
treatment reports dated in 1976-78 and the report of a VA 
compensation examination conducted in June 1980.  Multiple 
blood pressure readings taken on this examination were 
140/105, 140/95 and 140/110, with normal findings on physical 
examination, chest x-rays, and electrocardiogram.  The 
examiner's diagnosis based on these findings was essential 
hypertension.  The examination report of June 1980 as well as 
the VA treatment reports considered by the RO continued to 
reflect that the appellant was taking anti-hypertensive 
medications to control his blood pressure.  Diastolic blood 
pressure readings noted in the outpatient reports dated from 
1976 to 1978 which were not duplicative of the 1977 reports 
previously considered by the RO ranged from 88 to 110.  In 
addition, these records contained the reports of chest x-rays 
taken in May 1977 and February 1978 which each reported 
normal radiographic images of the appellant's heart.

The March 1983 rating decision confirmed and continued the 40 
percent rating for the appellant's hypertensive heart disease 
based on the results of a VA compensation examination 
conducted in January 1983, which, like the previous findings, 
showed a normal examination of the heart in all respects 
except for an elevated blood pressure reading of 160/120.  
However, the examiner diagnosed hypertensive heart disease, 
and based on this change in diagnosis, the RO issued a rating 
decision in September 1983 to reflect the changed diagnosis, 
at which time it was recharacterized as hypertensive heart 
disease formerly shown as hypertension and evaluated under 
Diagnostic Code 7101-7007.  The RO did not alter the 40 
percent rating on the basis that the higher rating of 40 
percent under code 7101 (compared to the 30 percent rating 
under code 7007 which corresponded to the level of severity 
of his condition as found on the aforementioned January 1983 
examination findings) was still warranted based on the 
160/120 blood pressure reading taken on that examination.

Thereafter, the record reflects that the appellant filed a 
claim seeking an increased rating for his hypertensive heart 
disease in July 1990, and in connection with this claim, he 
was evaluated on a VA compensation examination conducted in 
March 1991, which included the reports of an echocardiogram 
study completed in January 1991.  Based on the findings from 
that examination, the RO proposed a reduction in the 
appellant's 40 percent rating to 30 percent by rating 
decision issued in April 1991.  Clinical findings on the 1991 
examination were significant only for mild left ventricular 
hypertrophy with diastolic readings no higher than 110 (when 
taken in January 1991 at the time of the echo study and again 
at the time of the physical examination in March 1991).  In 
addition, the evidence before the RO at that time included VA 
outpatient reports dated in 1989-90, which contained multiple 
blood pressure readings taken at various times, but with 
diastolic readings only in the 70 to 100 range.  The 
appellant appealed the reduction action in June 1991, and 
during the pendency of the appeal, the RO issued a rating 
decision in August 1991 implementing the proposed reduction 
to 30 percent under Code 7007-7101 effective from November 1, 
1991.

Additional and relevant evidence submitted during the 
pendency of the appeal included private medical records from 
R. Weiner, M.D., dated in August 1991, and the reports of VA 
compensation examinations conducted in October 1994 and June 
1995.  The RO also considered VA outpatient treatment reports 
dated in 1990-97.

The reports from Dr. Weiner included the results of an 
echocardiogram conducted in August 1991 which showed that the 
appellant had mild to moderate left arterial enlargement and 
concentric left ventricular hypertrophy, with mild mitral 
regurgitation seen on a Doppler Interrogation study.  
Included with these records was a handwritten note from 
another physician dated August 19, 1991, which indicated that 
the appellant's blood pressure was 130/94 and that he was 
under this physician's care for hypertensive cardiovascular 
disease and taking anti-hypertensive medications.  The 
physician's note also indicated that a stress test was 
unremarkable and that the results of an echocardiogram showed 
concentric left ventricular hypertrophy with mitral 
regurgitation.  The records from Dr. Weiner also included a 
report from Dr. J. L. Rubenstone, D.O., dated August 5, 1991, 
which indicated that the results of an exercise treadmill 
stress test were negative for ischemic heart disease; that he 
found no arrhythmias in his examination of the appellant; 
that he had a hypertensive blood pressure response (200/96 at 
peak exercise); and that his exercise tolerance was fair to 
good.

The report of the VA examination conducted in October 1994 
noted mild left ventricular hypertrophy based on 
echocardiogram test results, with essentially no other 
abnormalities of the heart noted on physical examination 
(regular rate and rhythm and no signs of congestive heart 
failure) except for elevated blood pressure readings 
(148/106, 140/100 and 150/102).  The appellant complained of 
recurrent bouts of chest pain for the last 5 years.  The 
diagnosis established on this examination was hypertensive 
heart disease with mild left ventricular hypertrophy.  The 
June 1995 VA examination was essentially identical; his blood 
pressure was 160/110; physical examination was unremarkable; 
and echocardiogram test results showed that he had mild left 
ventricular hypertrophy.  A Thallium exercise study was 
interpreted as abnormal, however, showing a moderate-sized 
partially reversible inferior lateral defect.  The examiner 
who conducted the June 1995 examination filed an addendum 
report in June 1996 which indicated that no further 
diagnostic testing was required based on the appellant's 
current situation (chest pain symptoms remained unchanged, 
but he had excellent exercise capacity and continued to work 
as a shop teacher notwithstanding the mild left ventricular 
hypertrophy and abnormal defect found on the Thallium study).

The VA outpatient reports dated between 1990 and 1997 showed 
treatment mainly for unrelated medical conditions on an acute 
basis, although his high blood pressure continued to be 
monitored and treated with anti-hypertensive medications.  
Multiple blood pressure readings taken at various time over 
this period of treatment showed diastolic readings in the 
range of 70 to 110.

In light of the above, the Board finds that evidence of 
record clearly reflects the presence of material improvement 
in the appellant's hypertensive heart disease under the 
ordinary conditions of life and work from the date of 
reduction, November 1, 1991, sufficient to justify the 
reduction of the 40 percent rating under code 7101 to 30 
percent under code 7007.  The rating criteria under 38 C.F.R. 
Part 4 for cardiovascular diseases in effect at the time of 
the reduction as well as currently (as amended in January 
1998) required diastolic blood pressure readings to be 
predominantly 120 or higher with moderately severe symptoms 
to support the 40 percent rating under code 7101, whereas the 
30 percent rating under code 7007 for hypertensive heart 
disease was assignable for definite enlargement of the heart, 
sustained diastolic hypertension of 110 or more, moderate 
dyspnea on exertion (old version) or MET workloads between 5 
and 7 resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray (amended 
version).  Applying either the old or revised versions of the 
rating schedule, the Board finds that the appellant is 
entitled to more than the 30 percent rating under code 7007 
from the date of reduction, November 1, 1991.  The evidence 
which predated the proposed reduction action clearly 
supported the 40 percent rating under code 7101 based on 
multiple blood pressure readings showing diastolic pressure 
of 120 or more.  However, since his VA examination in March 
1991, the medical evidence shows that his disability has 
remained unchanged as far as the diagnosis (hypertensive 
heart disease), the underlying pathology (mild left 
ventricular hypertrophy) and consistency of blood pressure 
readings (diastolic readings predominantly below 110).  In 
addition, the evidence of record shows that the appellant has 
excellent exercise tolerance notwithstanding defects in his 
heart and has been able to continue working as a shop 
teacher.  Further, while he still reports complaints of 
recurrent chest pain, he has required inpatient 
hospitalization specifically for his hypertension since his 
1977 admissions.  When all of this evidence is viewed in its 
totality, the Board finds that his condition has materially 
improved for rating purposes sufficient to justify the 
reduction of the 40 percent rating under code 7101 to 30 
percent under code 7007 from November 1, 1991.

The Board notes that the "one examination" rule under 
38 C.F.R. § 3.344(a) (ratings that have been in effect for 
more than 5 years) is for consideration, but finds that the 
exception to that rule - where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated - trumps the application of that rule 
as applied to the facts of this case.  Here, there is a clear 
record of sustained improvement for rating purposes shown 
before and after the March 1991 VA examination in private and 
VA medical records dating through 1997.  As noted above, the 
clinical findings noted in these records simply to not 
support a degree of disability that matches the 40 percent 
rating under code 7101; instead, over this whole period of 
time, his disability has been diagnosed as hypertensive heart 
disease manifested by mild left ventricular hypertrophy with 
diastolic blood pressure readings clearly and predominantly 
below the 120 mark.

It is also important to emphasize that for this restoration 
issue, the Board's decision is based on the application of 
the facts in this case to the specific regulatory authority 
cited above and precedent decisions of the Court of Appeals 
for Veterans Claims.  As the Court stated in Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991), this "is a rating 
reduction case, not a rating increase case."  Thus, the 
issue is not whether the appellant's heart disease is 30, 40, 
60, or 100 percent disabling under the applicable rating 
criteria of 38 C.F.R. Part 4, but instead, the issue is 
whether the RO was justified in reducing his 40 percent 
rating to 30 percent effective from November 1, 1991.  If 
not, the prior rating must be restored.  Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  Based on all the evidence of 
record, for the reasons set forth above, the Board finds that 
a preponderance of the evidence is clearly against 
restoration of the 40 percent rating as the pertinent medical 
findings dating from 1989-1990, the March 1991 VA 
examination, and subsequently dated clinical data do not 
support that rating under either the old or revised versions 
of the rating schedule.

Accordingly, in view of the above, entitlement to restoration 
of the 40 percent disability evaluation for hypertensive 
heart disease from November 1, 1991, is not warranted. As 
discussed above, the evidence of record establishes ratable 
material improvement in the appellant's disability from that 
date.

With respect to the above, the Board finds that the 
appellant's contentions and testimony offered in conjunction 
with his claim for restoration are outweighed by the medical 
evidence cited above which has been found more probative to 
the issue on appeal and therefore, such contentions cannot 
serve to award the benefits sought.  Consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, for the reasons given, the Board finds 
that the medical evidence shows material improvement in the 
appellant's hypertensive heart disease sufficient to justify 
the reduction of the 40 percent rating from November 1, 1991.

It should be emphasized as well that the medical evidence of 
record cited above specifically outweighs the appellant's own 
views as to the etiology of his complaints and/or the extent 
of functional impairment caused by the heart disease 
disability as to the question of material improvement under 
the schedular standards.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay assertions will not support a finding 
on questions requiring medical expertise or knowledge).

Having found a preponderance of the evidence against 
entitlement to restoration of the 40 percent rating, it 
follows that the negative evidence is not in a state of 
equipoise with the positive evidence to provide a basis for 
an award.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).


ORDER

Restoration of the 40 percent disability evaluation for 
hypertensive heart disease effective from November 1, 1991, 
is denied.


REMAND

In an exasperatingly futile but good faith attempt to comply 
with the Board's March 1994 remand instructions, the RO 
scheduled, and then rescheduled the appellant for a VA 
compensation examination to evaluate his skin disorder, all 
to no avail.  It appears that an examination scheduled in 
October 1996, was canceled for unknown reasons, while 
subsequent rescheduling attempts in July and August 1997 were 
unsuccessful because he failed to report, although a "Report 
of Contact" in the file indicated that the appellant called 
in the day after the scheduled August 1997 examination and 
requested another one because he "missed his appointment" 
on August 6, 1997.  Such an excuse would clearly not fall 
within the purview of "good cause" as set forth under 38 
C.F.R. § 3.655 (1999), but in a clear effort to give this 
appellant every due consideration, the RO made two further 
attempts to reschedule the examination.  However, the file 
shows that the appellant again failed to show for 
examinations scheduled in December 1997 and February 1998, 
although the Board notes that he may have missed one or both 
of these examinations due to an address change.

It is not clear that the appellant was notified of the 
consequences for his failing to appear and cooperate during 
scheduled VA physical examinations.  38 C.F.R. § 3.655 (1999) 
provides that a claimant's failure to report for an 
examination scheduled in connection with an increased rating 
claim requires a denial of the claim.  In order to ascertain 
that the appellant is properly notified of the consequences 
to report to the scheduled examination, further development 
is indicated.

Regarding appeal of the denial of an increased rating for his 
hypertensive heart disease above the currently assigned 30 
percent rating level, the Board notes that the most recent VA 
examination for this disability was conducted in June 1995, 
prior to the January 1998 amendments to the rating schedule 
for cardiovascular diseases.  In light of the changes to the 
rating schedule, the Board believes that a new examination is 
in order.  The fulfillment of the statutory duty to assist 
includes the conduct of a through and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should again schedule the 
veteran for a VA physical examination to 
determine the extent and severity of his 
dermatitis of the hands and rash in the 
scrotal area.  All necessary testing 
should be accomplished.  The RO should 
ensure that a copy of the claims folder 
is made available to the examiner prior 
to the examination.  

2.  The appellant should also be 
scheduled for a VA cardiovascular 
examination for the purpose of 
ascertaining the current severity of his 
service-connected hypertensive heart 
disease.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated special tests and studies 
should be accomplished, including (if 
deemed medically appropriate) a 
laboratory determination of METs by 
exercise testing, an electrocardiogram, 
echocardiogram, and x-ray study.  With 
regard to MET testing, the examiner 
should document the level of METs at 
which dyspnea, fatigue, angina, dizziness 
or syncope develops.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  All 
manifestations of the appellant's heart 
disease should be documented by the 
examiner.  The examiner should also 
identify any signs of an enlarged heart; 
the degree of any dyspnea on exertion; 
elevation of systolic blood pressure; 
arrhythmias such as paroxysmal auricular 
fibrillation or flutter or paroxysmal 
tachycardia; rales, pretibial pitting at 
the end of the day or other definite 
signs of beginning congestive heart 
failure; and whether the appellant would 
be precluded from more than light manual 
labor or would be precluded from more 
than sedentary employment.

3.  When the aforementioned development 
has been completed, the case should be 
reviewed by the RO.  This review should 
include consideration of the change in 
cardiovascular criteria effective in 
January 1998, as well as information 
added to the file since the last 
supplemental statement of the case.  The 
RO should also consider whether an 
increased evaluation would be warranted 
using additional diagnostic codes, if 
applicable, to include DC 7007 or 7101.  
No action is required of the veteran 
until he is notified by the RO; however, 
the veteran is advised that failure to 
cooperate by reporting for examinations 
may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).   In the event 
that the benefit sought is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



